Citation Nr: 1759484	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-17 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for a right eye disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In August 2011, the RO, inter alia, denied service connection for allergies, bilateral hearing loss, tinnitus, and left elbow neuropathy.  In October 2011, the RO, inter alia, denied service connection for a lumbar strain and conjunctivitis.  Jurisdiction over this case was subsequently transferred to the RO in Portland, Oregon.  The Veteran filed timely notice of disagreements (NODs) in March 2012, and a statement of the case (SOC) was issued the same month.  In May 2014, the Veteran filed a timely substantive appeal (via a VA Form 9).  However, in his VA Form 9, the Veteran indicated that he was appealing only the denials of service connection for allergies, left elbow neuropathy, tinnitus, and conjunctivitis.  

In October 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  During the hearing, the Veteran asserted that he did not intend to limit his appeal in the May 2014 VA Form 9 to only the claims of service connection for allergies, left elbow neuropathy, tinnitus, and conjunctivitis, but that he intended to appeal all the issues listed on the March 2014 SOC (i.e., also the claims of service connection for hearing loss and lumbar strain), and the Board took testimony on all six issues.  Notably, the United States Court of Appeals for Veterans Claims (Court) has held that timely filing of a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009).  Here, because the Board addressed and took testimony on the issues of service connection for hearing loss and lumbar strain, any issue as to the timeliness of the substantive appeal on these issues has been waived, and these issues are before the Board.  See also 38 C.F.R. § 19.35 (2017) (certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue).

Regarding the matters of service connection for conjunctivitis, lumbar strain, and left elbow neuropathy, the Board has recharacterized those issues more broadly, consistent with Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), as indicated on the title page.

The issues of entitlement to service connection for a right eye disability, lumbar spine disability, and left elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.

2.  The Veteran does not have current bilateral hearing loss disability as defined by VA regulation.

3.  The Veteran does not have any current allergic reaction to medication or any current residual thereof.



CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

3.  The criteria for service connection for allergies have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the claim for entitlement to service connection for tinnitus is being granted, further discussion of the VCAA with regard to this claim is unnecessary.  As to the remaining claims decided herein, the requirements of the statues and regulation have been met in this case.  First, VA notified the Veteran in a November 2008 letter of the information and evidence needed to substantiate and complete his claims for service connection, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claims and affording him a VA examination, the report of which is of record.  As indicated by the discussion below, this examination report, along with the other lay and medical evidence of record, is adequate to decide the claims.  There is no evidence that there are any outstanding relevant records or that additional examinations are in order.

The Board notes that VA is obligated to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran has not been afforded a VA examination for his claim for allergies and an opinion as to the etiology of any such condition has not otherwise been obtained.  As discussed below, there is no evidence that the Veteran has been diagnosed as having any current allergic reaction to medication or any current residual thereof at any time during the claim period.  The Veteran has not reported, and the evidence does not reflect, any specific disability or symptoms associated with allergic reaction to medication or any continuity of symptomatology with respect to his claimed allergic reaction to medication.  Hence, a VA examination or opinion for this claim is not necessary.  See McLendon, 20 Vet. App. at 83.

Moreover, during the October 2016 Board hearing, the undersigned VLJ explained the issues on appeal, and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a chronic disease subject to presumptive service connection.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is no bright line rule prohibiting consideration of evidence dated prior to the claim.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

A.  Tinnitus

Tinnitus is capable of lay observation, and in this case, the Veteran has offered competent, credible statements that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The current disability requirement has thus been met.  In addition, the Veteran has indicated that he suffered in-service noise exposure, mostly from working in the engine room and boiler room on a helicopter carrier.  His DD Form 214 shows that he served on the USS Tripoli (LPH-10), and that his military occupational specialty (MOS) was machinists mate.  As such, the Board finds that the Veteran' statements in this regard are competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Therefore, the Veteran has met the in-service injury or event requirement. 

Hence, the dispositive issue in this case is whether there is a nexus between the current tinnitus and the in-service noise exposure.  As to this issue, the Veteran has offered competent and credible statements that he experienced tinnitus in and since service, and there is no probative evidence to the contrary.  The Board notes that the Veteran was afforded a VA audio examination in connection with his claim for tinnitus in February 2011, and that the VA examiner opined that she could not resolve whether there was a relationship between the Veteran's tinnitus and his in-service noise exposure without resort to mere speculation, explaining that normal hearing sensitivity was evidenced in service with no change in thresholds, and that if there was no hearing loss or changes, the cause of tinnitus probably lay elsewhere, or more likely, could not be determined to a reasonable degree of certainty based on the evidence.  However, this opinion is of no probative value.  See Fagan, 573 F. 3d at 1289 (a medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" for purposes of the benefit of the doubt rule).

The evidence is thus at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  Bilateral Hearing Loss

The Veteran filed his claim for service connection for bilateral hearing loss in October 2010.  His claim, however, must be denied because, as shown below, he has not had a bilateral hearing loss disability at any time since the filing of his claim.

In connection with this claim, the Veteran underwent a VA audio examination in February 2011.  On the examination, pure tone thresholds, in decibels (dB), were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 dB
5 dB
5 dB
0 dB
20 dB
LEFT
5 dB
5 dB
10 dB
10 dB
30 dB

Maryland CNC speech recognition scores were 96 percent in each ear.  Although the Veteran reported having bilateral hearing loss with onset in the 1990s, his September 1993 service separation examination report indicated normal hearing bilaterally.  In addition, post-service medical records show no complaints, treatment or diagnosis of bilateral hearing loss.  Moreover, there are no other audiological findings of record.

The evidence reflects that the Veteran has not met the VA's requirements for hearing loss disability based on either auditory thresholds or speech recognition scores during the pendency of the claim.  In this regard, the February 2011 VA audio examination report fails to show hearing thresholds of 40 decibels or greater, or hearing thresholds of 26 decibels or higher at three frequencies, or speech recognition scores less than 94 percent.  To the extent that the Veteran has contended that he has bilateral hearing loss disability, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the question whether a veteran's hearing impairment constitutes disability is one that is, pursuant to the applicable VA regulation, determined only by reference to specific types of audiometric and speech recognition testing.  38 C.F.R. § 3.385.  Therefore, the Veteran's lay testimony is not competent with regard to this question.

The weight of the competent evidence thus reflects that the Veteran does not have a current bilateral hearing loss disability.  As indicated above, Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  Accordingly, service connection for bilateral hearing loss must be denied because an essential element for an award of service connection, evidence of a current disability, has not been met.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

C.  Allergies

The Veteran filed a claim seeking service connection for allergies in October 2010.  Since the filing, the Veteran has specifically indicated that he is seeking service connection for an allergic reaction to medication in service.  This claim, however, must be denied because, as shown below, he has not had an allergic reaction to medication or any residual thereof at any time since the filing of his claim.  The Board notes that although the Veteran also indicated that this allergic reaction resulted in a skin condition in service, to the extent that the Veteran is claiming service connection for a skin disability, such issue was already addressed in the adjudication and denial of the claim for service connection for a rash in August 2013 and again in June 2016, which are not currently on appeal.  

In an October 1993 service separation report of medical history, the Veteran reported that he was in excellent health and endorsed that he had adverse reaction to serum, drug, or medicine.  In the physician's summary section of the report, the physician noted that the Veteran had a reaction to aspirin (i.e., rash on back and chest) and to penicillin (i.e., nausea and rash).  However, in the October 1993 service separation examination report, with the exception of some scars, the Veteran was clinically evaluated as normal.  Notably, post-service treatment records show no allergic reaction to medication or any residual thereof.  

The evidence reflects that the Veteran has not had any allergic reaction to medication or any residual thereof during the pendency of the claim.  No such reaction or residual has been identified at any time during the claim period.  Moreover, the Veteran has not reported, and the evidence does not otherwise indicate, any specific post-service treatment for an allergic reaction to medication or any residual thereof.  Although a July 2013 VA general medical examination report and a July 2016 VA treatment note show diagnoses of tinea versicolor and pityrosporum folliculitis, as previously mentioned, the issue of service connection for a skin disability has already been addressed and is not currently before the Board.  Furthermore, the Veteran has not claimed any specific current disability or symptoms, not relating to rash, regarding allergic reaction to medication.  

The weight of the competent evidence thus reflects that the Veteran has not had an allergic reaction to medication or any residual thereof during the pendency of the claim or any time approximate thereto.  As indicated above, Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  Accordingly, service connection for allergies must be denied because an essential element for an award of service connection, evidence of a current disability, has not been met.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for allergies is denied.


REMAND

VA is obligated to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability, the record indicates that the disability or symptoms may be associated with active service or an already service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C. § 5103A(d); McLendon, 20 Vet. App. at 81; 38 C.F.R. § 3.159(c)(4).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83.  Moreover, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As to the claim for service connection for a left elbow disability, the Veteran asserts that he has a current left elbow disability that is related to service.  In the alternative, he asserts that his current left elbow disability is related to his service-connected right elbow disability, specifically overcompensation for use of the right elbow.  He has claimed that he has had left elbow pain since service, and he is service-connected for right triceps tendinitis.  Also, a March 2012 VA occupational therapy note shows complaints of chronic bilateral medial elbow pain and a provisional diagnosis of ulnar neuralgia with no specific indication as to right or left elbow or both.  An April 2012 VA occupational therapy note shows the same complaints and a diagnosis of bilateral medial epicondylitis.  To the extent that it is not clear that the evidence of record establishes a diagnosis of a current left elbow disability, the evidence, at a minimum reflects persistent or recurrent symptoms of disability, and this is all that is required to meet the first element of the statute.  38 U.S.C. § 5103A(d)(2)(A) ("or persistent or recurrent symptoms of disability").  

Based on the foregoing, the evidence reflects that the Veteran has a current left elbow disability and/or left elbow symptoms that may be associated with service or the his service-connected right elbow disability.  Accordingly, the "low threshold" necessary to trigger VA's duty to obtain an examination has been satisfied.  See McLendon, 20 Vet. App. at 83.  Therefore, the Board finds that the claim of service connection for a left elbow disability must be remanded for the Veteran to be afforded a VA examination to determine whether he has a current left elbow disability related to service or service-connected disability.

As to the claim for service connection for a right eye disability, the Veteran asserts that he has a current right eye disability due to service.  He has asserted that something flew into his right eye when he walked past a vent, and that his eye then swelled up and started draining and tearing up all the time.  Service treatment records show treatment for the Veteran's claimed right eye injury and conjunctivitis in July 1991.  In connection with this claim, the Veteran was afforded a VA eye conditions examination in September 2011, in which the VA examiner diagnosed him with conjunctivitis, now quiescent, and opined that the right eye was normal, and that no condition was present or new to service or treatment in service.

However, the Board finds this opinion to be inadequate because it is unclear whether the examiner considered whether the Veteran had a right eye disability at any point in time since he filed his October 2010 claim.  Significantly, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain, 21 Vet. App. at 321.  In addition, during the October 2016 Board hearing, the Veteran indicated that he currently experiences the same right eye symptoms of swelling, draining, and tearing up, as he did in service, that he has experienced these symptoms since service, and that he sought recent VA treatment for these symptoms.  This pertinent evidence was not considered in the September 2011 VA opinion, and no opinion was provided as to whether the Veteran's current symptoms as described in the hearing are related to his in-service right eye injury and/or treatment for conjunctivitis.  Consequently, the Board finds that the claim of service connection for a right eye disability must be remanded for further examination and additional medical opinion.  

As to the claim for service connection for a lumbar spine disability, the Veteran asserts that he has a current lumbar spine disability related to service.  Service treatment records show complaints of back pain and diagnosis of muscle strain in May 1990.  In connection with this claim, the Veteran was afforded a VA back conditions examination in October 2011.  The VA examiner indicated that the Veteran had a diagnosis of lumbar strain (with a date of diagnosis of 1990), and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner provided the following rationale: isolated notation in service medical records of treatment for low back strain; no indication of serious injury or onset of a chronic condition; and no documentation regarding continuity of care for spine condition from 1993 to present.  A June 2016 VA treatment notes show complaints of chronic pain in the lower back and an assessment of chronic back pain, tension, and muscle spasms.  

In light of the above, the Board finds the October 2011 VA opinion to be inadequate because it is unclear whether the Veteran has any current lumbar spine disability (i.e., at the time of his October 2010 filing of this claim or during its pendency).  See McClain, supra.  In addition, it appears that the VA examiner based her negative opinion in large part on the absence of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); see also 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).  Consequently, the Board finds that the claim of service connection for a right eye disability must be remanded for further examination and additional medical opinion.  

As the matters are being remanded, updated VA treatment records should be obtained.

Accordingly, the claims for service connection for a right eye disability, lumbar spine disability, and left elbow disability are REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional as to the nature and etiology of his claimed lumbar spine and left elbow disabilities.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify any current (since approximately October 2010, the date of the filing of the Veteran's claim) lumbar spine and left elbow disabilities.  Then, as to each such disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service.

As to each such left elbow disability, the examiner should also indicate whether the disability is either (a) caused or (b) aggravated by the Veteran's service-connected right triceps tendinitis.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale should accompany any opinion provided.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional as to the nature and etiology of his claimed right eye disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify any current (since approximately October 2010, the date of the filing of the Veteran's claim) right eye disability.  Then, as to each such disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale should accompany any opinion provided.

3.  After undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental SOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


